DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-10, 12-15 (renumbered 1-13) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record in light of applicant’s remarks filed 05/23/2022, and since the cited references, in particular Singh (US 2013/0257167), Lee et al. (US 2015/0162785), Bae et al. (US 10,326,315), Park (US 2018/0351414), and Liu et al. (US 2016/0254679),  taken alone or in combination do not teach or suggest a wireless power transmission/reception system comprising “wherein the first controller is configured to control the inverter to spread a frequency spectrum of the power signal, wherein the impedance varying unit includes a first capacitor connected to an output part of the second resonant circuit and a rectifier circuit connected to the first capacitor, wherein the rectifier circuit includes a plurality of diodes, wherein a first switch is connected to one diode of two diodes among the plurality of diodes and a second switch is connected to the other diode of the two diodes among the plurality of diodes, and wherein the second controller is configured to vary the impedance of the second resonant circuit by controlling the first switch and the second switch to resonate with the power signal generated from the first resonant circuit of the wireless power transmitter” in combination with the other limitations in the claim.
Independent Claim 9 is allowable over the prior art of record in light of applicant’s remarks filed 05/23/2022, and since the cited references, in particular Singh (US 2013/0257167), Lee et al. (US 2015/0162785), Bae et al. (US 10,326,315), Park (US 2018/0351414), and Liu et al. (US 2016/0254679),  taken alone or in combination do not teach or suggest a display apparatus comprising “wherein the first controller is configured to control the inverter to spread a frequency spectrum of the power signal, wherein the impedance varying unit includes a first capacitor connected to an output part of the second resonant circuit and a rectifier circuit connected to the first capacitor, wherein the rectifier circuit includes a plurality of diodes, wherein a first switch is connected to one diode of two diodes among the plurality of diodes and a second switch is connected to the other diode of the two diodes among the plurality of diodes, and wherein the second controller is configured to vary the impedance of the second resonant circuit by controlling the first switch and the second switch to resonate with the power signal generated from the first resonant circuit of the wireless power transmitter, in combination with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627